09-3391-cv
  Cartey v. The City University of New York

                                      UNITED STATES COURT OF APPEALS
                                         FOR THE SECOND CIRCUIT

                                               SUMMARY ORDER
        Rulings by summary order do not have precedential effect. Citation to a summary order
filed on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this court’s Local Rule 32.1.1. When citing a summary order in a document filed
with this court, a party must cite either the Federal Appendix or an electronic database (with the
notation “summary order”). A party citing a summary order must serve a copy of it on any party
not represented by counsel.
        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of New York, on
the 26th day of May, two thousand ten.

PRESENT:
                     JOSÉ A. CABRANES,
                     ROBERT A. KATZMANN ,
                                Circuit Judges,
                     J. GARVAN MURTHA ,
                                District Judge.*
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
SAMUEL ERNEST CARTEY ,

                     Plaintiff-Appellant,

                     -v.-                                                  No. 09-3391-cv

THE CITY UNIVERSITY OF NEW YORK ,

                     Defendant,

TEACHERS’ RETIREMENT BOARD ,

                     Defendant-Appellee.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x



            *
         The Honorable J. Garvan Murtha, of the United States District Court for the District of
  Vermont, sitting by designation.

                                                                       1
COUNSEL FOR APPELLANT:                         Samuel Ernest Carty, pro se, New York, NY.

COUNSEL FOR APPELLEES:                         Susan Choi-Hausman, Assistant Corporation Counsel
                                               (for Michael A. Cardozo, Corporation Counsel for the
                                               City of New York) New York, NY.

Appeal from a judgment of the United States District Court for the Southern District of New York
(Paul A. Crotty, Judge).


     UPON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED,
AND DECREED that the judgment of the District Court is AFFIRMED.

        Plaintiff Samuel Ernest Cartey appeals from the June 29, 2009 judgment of the District Court
dismissing his complaint for lack of subject matter jurisdiction. On appeal, plaintiff argues that the
District Court erred in concluding that the Teachers’ Retirement System of the City of New York is
exempt from the requirements of the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et
seq. We assume the parties’ familiarity with the facts and procedural history of this case.

        We have reviewed plaintiff’s claim and find it to be without merit. Substantially for the reasons
stated by Magistrate Judge Douglas F. Eaton in his careful and thoughtful report and recommendation
of March 13, 2009, see Cartey v. City Univ. of N.Y., No. 08 Civ. 1608 (S.D.N.Y. March 13, 2009), which
the District Court adopted, see Cartey v. City Univ. of N.Y., No. 08 Civ. 1608 (S.D.N.Y. June 26, 2009),
the June 29, 2009 judgment of the District Court is AFFIRMED.

                                               FOR THE COURT,
                                               Catherine O’Hagan Wolfe, Clerk




                                                    2